Exhibit 10.2

Sunoco, Inc. Director Compensation Summary Sheet

Sunoco’s Board of Directors believes that the compensation program for Sunoco’s
independent directors should be designed to attract experienced and highly
qualified directors; provide appropriate compensation for their time, efforts,
commitment and contributions to Sunoco and Sunoco’s shareholders; and align the
interests of the independent directors and Sunoco’s shareholders. The Governance
Committee of the Board engages a third-party compensation consultant each year
to advise it as to the “best practices” and emerging trends in director
compensation. The compensation consultant also benchmarks Sunoco’s director
compensation compared to the proxy performance peer group, the oil industry
generally and general industry data. As discussed in the Corporate Governance
Guidelines, directors are compensated partially in Sunoco common stock or stock
equivalents to better align their interests with those of Sunoco’s shareholders.
Currently, equity-based compensation represents a substantial portion of the
total compensation package. The Chief Executive Officer is not paid for his
services as a director. The following table summarizes the current compensation
program for Sunoco’s independent directors.

 

Type of Compensation

   Value Annual Retainer (Cash Portion)    $  65,000 Annual Retainer
(Stock-Based Portion)      40,000 Annual Restricted Share Credit under
Directors’ Deferred Compensation Plan      60,000        TOTAL (excluding
Committee Chair Retainer, Committee Chair Fee, and meeting fees)    $  165,000
       Annual Retainer for Committee Chair    $ 5,000 Committee Chair Fee (per
meeting attended for which a director serves as chair)    $ 500 Board or
Committee Attendance Fee (per meeting attended)1    $ 2,000

--------------------------------------------------------------------------------

NOTE TO TABLE:

 

1 A fee of $2,000 per day is also paid in cash for special meetings (e.g.,
strategic planning meetings, facility visits, annual meeting of shareholders).